DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2021.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation between 2 and 30000mPaS, and the claim also recites between 50 and 1000mPaS which is the narrower 
Claims 1, 2, and dependents require “calcium oxide, or a substance including calcium oxide”; since the claim is construed with the transitional phrase “comprising” the recitation or “calcium oxide” inherently includes substances that include calcium oxide. Therefore, it is unclear what the alternative claiming of “substances including calcium oxide” is meant to convey.
Claim 11 recites the limitations "the second chamber" and “the first chamber” in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. The first and second chambers are first introduced in claim 10, which depends directly from independent claim 1, claim 11 has been amended to depend indirectly from independent claim 2 through intervening claim 9.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2015/0241089 A1) in view of Joseph (US 2003/0000517 A1).
With respect to claim 1 Arnold discloses a transportable device for heating food, comprising:  a container [reference character 1 in Fig. 1] for receiving the food;
a heating compartment [reference character 2 in Fig. 1], abutting the container, which is thermally coupled to the container by way of a heat-conducting wall  [reference character 4 in Fig. 1], while being hermetically separated therefrom, calcium oxide, or a substance mixture including calcium oxide which generates heat upon contact with water in an exothermic chemical reaction, being present in the heating compartment [reference character 9 and paragraph 0034]; and
a liquid supply unit [either reference character 15 in Fig. 2 or the “injector device” described in paragraph 0032 in connection with the embodiment shown in Fig.1 ] comprising a liquid reservoir chamber, in which a water containing liquid is present, the liquid supply unit being designed so that, based on actuation on the part of a user, the water-containing liquid is brought into contact with the calcium oxide, or the substance mixture including calcium oxide [see paragraph 0035],
Arnold does not disclose that wherein the water-containing liquid has an elevated dynamic viscosity, in comparison with water of between 2 and 30000 mPas, and preferably 50 and 1000 mPas.
Johnson discloses that “the addition of cellulosic materials can be beneficial in embodiments where another additive such as guar or xanthan gum is added to the reactant material(s) to help tailor the temperature profile but may also affect the rate at which the reaction occurs due to a viscosity change in an aqueous solution liquid material” [paragraph 0055], and although Johnson does not specifically disclose that claimed viscosity range the specific viscosity is interpreted to be a result effective variable that would be optimized in order to achieve a desired result as evidenced by Johnson, in this case the desired result being a change in the rate of reaction of the liquid reactant with the calcium oxide mixture and a tailoring of the mixture to achieve a desired temperature profile.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the device taught by Arnold by adding cellulosic materials such as guar or xantham gum to the liquid reactant in order to adjust its viscosity, as taught by Johnson, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller 105 USPQ 233.
With respect to claim 5 Arnold discloses that the liquid reservoir chamber is disposed beneath the heating compartment [see Fig. 2].
With respect to claim 6 Arnold discloses that the liquid reservoir chamber [the “injector device” described in paragraph 0032 in connection with the embodiment shown in Fig.1] is separated from the portion of the heating compartment containing the calcium oxide, or the substance mixture including calcium oxide, by a liquid-tight wall [the outer wall of the device in claim 1 with the valve 13], and the liquid supply unit comprises a device [the “hollow needle” described in paragraph 0032 in connection with Fig. 1] for creating an opening in the liquid-tight wall.
With respect to claim 7 Arnold discloses that the liquid supply unit is implemented as a separate component of the device and comprises a liquid supply means [the “injector device” described in paragraph 0032 in connection with the embodiment shown in Fig.1], which cooperates with a liquid receiving means [reference character 13 in Fig. 1] in the outer wall of the heating compartment.
With respect to claim 10 Arnold discloses that the heating compartment comprises a first chamber and a second chamber [see annotated Fig. 1, below], which are separated by a water vapor permeable wall [reference character 7 in Fig. 1], the calcium oxide, or the substance mixture including calcium oxide, being present in the first chamber and an adsorption agent [zeolite, reference character 10 in Fig. 1] being present in the second chamber, which is able to adsorb water vapor entering from the first chamber by way of the water vapor permeable wall, producing heat.


    PNG
    media_image1.png
    408
    663
    media_image1.png
    Greyscale


Claims 2-4, 8-9, 11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2015/0241089 A1) in view of Joseph (US 2003/0000517 A1).
With respect to claim 2 Arnold discloses a transportable device for heating food, comprising:  a container [reference character 1 in Fig. 1] for receiving the food;
a heating compartment [reference character 2 in Fig. 1], abutting the container, which is thermally coupled to the container by way of a heat-conducting wall [reference character 4 in Fig. 1], while being hermetically separated therefrom, calcium oxide, or a substance mixture including calcium oxide which generates heat upon contact with water in an exothermic chemical reaction, being present in the heating compartment [reference character 9 and paragraph 0034]; and
a liquid supply unit [either reference character 15 in Fig. 2 or the “injector device” described in paragraph 0032 in connection with the embodiment shown in Fig.1] comprising a liquid reservoir chamber, in which a water containing liquid is present, the liquid supply unit being designed so that, based on actuation on the part of a user, the water-containing liquid is brought into contact with the calcium oxide, or the substance mixture including calcium oxide [see paragraph 0035],
Arnold does not disclose that the liquid supply unit comprises a water retention agent.
Johnson discloses that “the addition of cellulosic materials can be beneficial in embodiments where another additive such as guar or xanthan gum is added to the reactant material(s) to help tailor the temperature profile but may also affect the rate at which the reaction occurs due to a viscosity change in an aqueous solution liquid material. Further, the addition of cellulosic materials may also be beneficial where reactive materials such as magnesium sulfate or calcium chloride, in a packed form, will form a thin crystal sheet across the areas where the water first comes in contact with them.  This may impede the progress of the water to areas of the packed bed that are below the crystal surface” [paragraph 0055].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the device taught by Arnold by adding a water retention agent to the liquid supply unit as taught by Johnson because “the addition of cellulosic materials can be beneficial in embodiments where another additive such as guar or xanthan gum is added to the reactant material(s) to help tailor the temperature profile but may also affect the rate at which the reaction occurs due to a viscosity change in an aqueous solution liquid material. Further, the addition of 
	With respect to claim 3 Arnold does not disclose that the liquid retention agent is dissolved or suspended din the water containing-liquid.
Johnson discloses that “the addition of cellulosic materials can be beneficial in embodiments where another additive such as guar or xanthan gum is added to the reactant material(s) to help tailor the temperature profile but may also affect the rate at which the reaction occurs due to a viscosity change in an aqueous solution liquid material. Further, the addition of cellulosic materials may also be beneficial where reactive materials such as magnesium sulfate or calcium chloride, in a packed form, will form a thin crystal sheet across the areas where the water first comes in contact with them.  This may impede the progress of the water to areas of the packed bed that are below the crystal surface” [paragraph 0055]. Paragraph 0056 of Johnson states that one of the reactants may be water.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the device taught by Arnold by adding a water retention agent to the liquid supply unit as taught by Johnson because “the addition of cellulosic materials can be beneficial in embodiments where another additive such as guar or xanthan gum is added to the reactant material(s) to help tailor the temperature profile but may also affect the rate at which the reaction occurs due to a viscosity change in an aqueous solution liquid material. Further, the addition of cellulosic materials may also be beneficial where reactive materials such as magnesium sulfate or calcium chloride, in a packed form, will form a thin crystal sheet across the areas where the water first comes in contact with them.  This may impede the progress of the water to areas of the packed bed that are below the crystal surface” [paragraph 0055 of Johnson].
With respect to claim 4 Arnold discloses that the liquid supply unit comprises a water retention agent chamber [either reference character 15 in Fig. 2 or the “injector device” described in paragraph 0032 in connection with the embodiment shown in Fig.1], which is disposed so that, upon actuation on the part of a user, the water-containing liquid is brought into contact with the water retention agent prior to being brought into contact with the calcium oxide, or the substance mixture including calcium oxide [paragraph 0035].
	With respect to claim 8 Arnold does not disclose that the proportion of the water retention agent admixed to the water-containing liquid is selected so that the reaction between the water of the water-containing liquid and the calcium oxide, or the substance mixture including calcium oxide, is slowed such that less reaction heat is generated per time interval.
Johnson discloses that “the addition of cellulosic materials can be beneficial in embodiments where another additive such as guar or xanthan gum is added to the reactant material(s) to help tailor the temperature profile but may also affect the rate at which the reaction occurs due to a viscosity change in an aqueous solution liquid material. Further, the addition of cellulosic materials may also be beneficial where reactive materials such as magnesium sulfate or calcium chloride, in a packed form, will form a thin crystal sheet across the areas where the water first comes in contact with them.  This may impede the progress of the water to areas of the packed bed that are below the crystal surface” [paragraph 0055]. Paragraph 0056 of Johnson states that one of the reactants may be water.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the device taught by Arnold by adding a water retention agent to the liquid supply unit as taught by Johnson because “the addition of cellulosic materials can be beneficial in embodiments where another additive such as guar or xanthan gum is added to the reactant material(s) to help tailor the temperature profile but may also affect the rate at which the reaction occurs due to a viscosity change in an aqueous solution liquid material. Further, the addition of cellulosic materials may also be beneficial where reactive materials such as magnesium sulfate or calcium chloride, in a packed form, will form a thin crystal sheet across the areas where the water first comes in contact with them.  This may impede the progress of the water to areas of the packed bed that are below the crystal surface” [paragraph 0055 of Johnson].
	With respect to claim 9 Arnold does not disclose that the water retention agent comprises at least one substance from a group consisting of superabsorbent polymers, cellulose ether, starch ether, guar ether, polyacrylamide, polyacrylic acid, polyvinyl alcohol, starch, and gelatin.
Johnson discloses that “the addition of cellulosic materials can be beneficial in embodiments where another additive such as guar or xanthan gum is added to the reactant material(s) to help tailor the temperature profile but may also affect the rate at which the reaction occurs due to a viscosity change in an aqueous solution liquid material. Further, the addition of cellulosic materials may also be beneficial where reactive materials such as magnesium sulfate or calcium chloride, in a packed form, will form a thin crystal sheet across the areas where the water first comes in contact with them.  This may impede the progress of the water to areas of the packed bed that are below the crystal surface” [paragraph 0055]. Paragraph 0056 of Johnson states that one of the reactants may be water.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the device taught by Arnold by adding a water retention agent to the liquid supply unit as taught by Johnson because “the addition of cellulosic materials can be beneficial in embodiments where another additive such as guar or xanthan gum is added to the reactant material(s) to help tailor the temperature profile but may also affect the rate at which the reaction occurs due to a viscosity change in an aqueous solution liquid material. Further, the addition of cellulosic materials may also be beneficial where reactive materials such as magnesium sulfate or calcium chloride, in a packed form, will form a thin crystal sheet across the areas where the water first comes in contact with them.  This may impede the progress of the water to areas of the packed bed that are below the crystal surface” [paragraph 0055 of Johnson].
	With respect to claim 11 Arnold discloses the second chamber is disposed above at least a portion of the first chamber so that the bottom side of the second chamber is located over the reaction mixture resulting after the supply of liquid in the first chamber [see annotated Fig. 1, above].
With respect to claim 15 Arnold discloses that the liquid reservoir chamber is disposed beneath the heating compartment [see Fig. 2].
With respect to claim 16 Arnold discloses that the liquid reservoir chamber [the “injector device” described in paragraph 0032 in connection with the embodiment shown in Fig.1] is separated from the portion of the heating compartment containing the calcium oxide, or the substance mixture including calcium oxide, by a liquid-tight wall [the outer wall of the device in claim 1 with the valve 13], and the liquid supply unit comprises a device [the “hollow needle” described in paragraph 0032 in connection with Fig. 1] for creating an opening in the liquid-tight wall.
With respect to claim 17 Arnold discloses that the liquid supply unit is implemented as a separate component of the device and comprises a liquid supply means [the “injector device” described in paragraph 0032 in connection with the embodiment shown in Fig.1], which cooperates with a liquid receiving means [reference character 13 in Fig. 1] in the outer wall of the heating compartment.
With respect to claim 18 Arnold discloses that the heating compartment comprises a first chamber and a second chamber [see annotated Fig. 1, below], which are separated by a water vapor permeable wall [reference character 7 in Fig. 1], the calcium oxide, or the substance mixture including calcium oxide, being present in the first chamber and an adsorption agent [zeolite, reference character 10 in Fig. 1] being present in the second chamber, which is able to adsorb water vapor entering from the first chamber by way of the water vapor permeable wall, producing heat.


    PNG
    media_image1.png
    408
    663
    media_image1.png
    Greyscale

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2015/0241089 A1) in view of Joseph (US 2003/0000517 A1) and further in view of Scudder et. al (US 2005/0198969 A1).
With respect to claims 12 and 19 the combination of Arnold and Joseph do not disclose that the substance mixture including calcium oxide is a granulate having a grain size of 1 to 5mm. 
Scudder discloses that “[t]he size of the calcium oxide particles has an effect on how reactive that particle is.  A group of small particles has more surface area that one large particle of equal weight.  The greater the surface area, the faster and more thorough the particle will react when mixed with water.  FIGS. 15-18 show transient temperature curves for particles of various sieve sizes ranging from a 1/4 inch mesh (largest particle) through sieve #30 (smallest particle).  In general, the curves show that smaller particles will heat up faster and also attain a higher maximum temperature.  Accordingly, particles of various sizes may be chosen to produce the desired heating profile for the specific application for the container…” [paragraph 0078]. Therefore the particle size is interpreted to be a result effective variable that would be optimized in order to achieve a desired result, in this case the desired result is the achievement of a desired heating profile for the specific application for the container, as taught by Scudder.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the device taught by Arnold by adjusting the particle size in order to achieve a desired heating profile for a specific heating application, as taught by Scudder, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller 105 USPQ 233.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762